Exhibit 10.4
BEARINGPOINT, INC.
STOCK OPTION AGREEMENT
FOR NON-U.S. EMPLOYEES
          BearingPoint, Inc., a Delaware corporation (the “Company”), hereby
grants to the individual (the “Optionee”) named in the award notice attached
hereto (the “Award Notice”) as of the date set forth in the Award Notice (the
“Option Date”), pursuant to the provisions of the BearingPoint, Inc. 2000
Long-Term Incentive Plan (the “Plan”), a non-statutory stock option to purchase
from the Company the number of shares of its common stock, $0.01 par value
(“Stock”), set forth in the Award Notice (the “Option”), at the price per share
set forth in the Award Notice, upon and subject to the terms and conditions set
forth below, in the Award Notice and in the Plan. Capitalized terms not defined
herein shall have the meanings specified in the Plan.
          1. Option Subject to Acceptance of Agreement. The Option shall be null
and void unless the Optionee shall accept this Agreement by executing the Award
Notice in the space provided therefore and returning an original execution copy
of the Award Notice to the Company.
          2. Time and Manner of Exercise of Option.
          2.1. Maximum Term of Option. In no event may the Option be exercised,
in whole or in part, after the expiration date set forth in the Award Notice
(the “Expiration Date”).
          2.2. Exercise of Option. (a) The Option shall become exercisable in
accordance with the vesting schedule set forth in the Award Notice (the “Vesting
Schedule”).
          (b) If the Optionee’s employment with the Employer terminates by
reason of Disability, the Option shall be exercisable only to the extent it is
exercisable on the effective date of the Optionee’s termination of active
employment and may thereafter be exercised by the Optionee or the Optionee’s
Legal Representative until and including the earlier to occur of (i) the date
which is one year after the effective date of the Optionee’s termination of
active employment and (ii) the Expiration Date.
          (c) If the Optionee’s employment with the Employer terminates by
reason of Retirement, the Option shall continue to vest in accordance with the
Vesting Schedule set forth in the Award Notice and may thereafter be exercised
by the Optionee or the Optionee’s heir or Legal Representative until and
including the earlier to occur of (i) the date which is one year after the
Optionee’s date of death, provided the Optionee dies following termination of
active employment by reason of Retirement, and (ii) the Expiration Date.
          (d) If the Optionee’s employment with the Employer terminates by
reason of death, the Option shall be exercisable only to the extent it is
exercisable on the date of death and may thereafter be exercised by the
Optionee’s heir or Legal Representative until and including

1



--------------------------------------------------------------------------------



 



the earlier to occur of (i) the date which is one year after the date of death
and (ii) the Expiration Date.
          (e) If the Optionee’s employment with the Employer terminates for any
reason other than Disability, Retirement or death, the Option shall be
exercisable only to the extent it is exercisable on the effective date of the
Optionee’s termination of active employment and may thereafter be exercised by
the Optionee or the Optionee’s Legal Representative until and including the
earlier to occur of (i) the date which is three months after the effective date
of the Optionee’s termination of active employment and (ii) the Expiration Date.
          (f) If the Optionee dies during the period set forth in Section 2.2(b)
following termination of active employment by reason of Disability, or if the
Optionee dies during the period set forth in Section 2.2(e) following
termination of active employment for any reason other than Disability, the
Option shall be exercisable only to the extent it is exercisable on the date of
death and may thereafter be exercised by the Optionee’s heirs or Legal
Representative until and including the earlier to occur of (i) the date which is
one year after the date of death and (ii) the Expiration Date.
          2.3. Method of Exercise. Subject to the limitations set forth in this
Agreement and the Plan, the Option may be exercised by the Optionee (a) by
giving written notice to the Company specifying the number of whole shares of
Stock to be purchased and by accompanying such notice with payment therefor in
full and payment of any withholding taxes due, as described in Section 3.3, (or
by arranging for such payment to the Company’s satisfaction) either (i) in cash
(including checks or wire transfers as permitted by the Committee), or (ii) in
cash by a broker-dealer acceptable to the Company to whom the Optionee has
submitted an irrevocable notice of exercise and (b) by executing such documents
as the Company may reasonably request. The Company shall have sole discretion to
disapprove of an election pursuant to clause (ii). Any fraction of a share of
Stock which would be required to pay such purchase price shall be disregarded
and the remaining amount due shall be paid in cash by the Optionee. No
certificate representing a share of Stock shall be delivered and no title or
ownership with respect to shares of Stock shall be transferred to the Optionee
until the full purchase price therefore and any withholding taxes thereon, as
described in Section 3.3, have been paid.
          2.4. Termination of Option. (a) In no event may the Option be
exercised after it terminates as set forth in this Section 2.4. The Option shall
terminate, to the extent not earlier terminated pursuant to Section 2.2 or
exercised pursuant to Section 2.3, on the Expiration Date.
          (b) In the event that rights to purchase all or a portion of the
shares of Stock subject to the Option expire or are exercised, cancelled or
forfeited, the Optionee shall, upon the Company’s request, promptly return this
Agreement to the Company for full or partial cancellation, as the case may be;
provided, however, that such cancellation shall be effective regardless of
whether the Optionee returns this Agreement. If the Optionee continues to have
rights to purchase shares of Stock hereunder, the Company shall, within 10 days
of the Optionee’s delivery of this Agreement to the Company, either (i) mark
this Agreement to indicate the extent to which the Option has expired or been
exercised, cancelled or forfeited or (ii) issue

2



--------------------------------------------------------------------------------



 



to the Optionee a substitute option agreement applicable to such rights, which
agreement shall otherwise be substantially similar to this Agreement in form and
substance.
          3. Additional Terms and Conditions of Option.
          3.1. Nontransferability of Option. The Option may not be transferred
by the Optionee other than by will or the laws of descent and distribution.
During the Optionee’s lifetime, the Option is exercisable only by the Optionee
or the Optionee’s Legal Representative. The Option may not be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process. Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of the Option, the Option and all rights hereunder
shall immediately become null and void. Notwithstanding the foregoing provisions
of this Section 3.1, the Company understands that Optionee proposes to transfer
the Option to a trust or similar entity to be formed for Optionee’s estate
and/or tax planning purposes. Prior to such any such transfer, Optionee shall
demonstrate such purpose to the satisfaction of the Committee (in the exercise
of its discretion) by providing such documentation and information requested by
the Committee, and the Committee shall have the sole discretion in approving any
such transfer. In addition, any such transfer (i) shall be made pursuant to an
Assignment of Stock Options, substantially in the form of Exhibit A hereto, with
such further changes or modifications thereto as directed by the Committee and
(ii) shall be subject to such other terms and conditions and to the execution of
such other agreements and documents as the Committee may require. The Committee
shall have no obligation whatsoever to consent to any other or subsequent
transfer of the Option proposed to be made by the Optionee or any other person
or entity.
          3.2. Investment Representation. The Optionee hereby represents and
covenants that (a) any shares of Stock purchased upon exercise of the Option
will be purchased for investment and not with a view to the distribution thereof
within the meaning of the Securities Act unless such purchase has been
registered under the Securities Act and any applicable state securities laws;
(b) any subsequent sale of any such shares shall be made either pursuant to an
effective registration statement under the Securities Act and any applicable
state securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Optionee shall submit a written statement, in a form satisfactory
to the Company, to the effect that such representation (x) is true and correct
as of the date of any purchase of any shares hereunder or (y) is true and
correct as of the date of any sale of any such shares, as applicable. As a
further condition precedent to any exercise of the Option, the Optionee shall
comply with all regulations and requirements of any regulatory authority having
control of or supervision over the issuance or delivery of the shares and, in
connection therewith, shall execute any documents which the Board or the
Committee shall in its sole discretion deem necessary or advisable.
          3.3. Withholding Taxes. (a) Prior to the exercise of the Option, the
Optionee shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all withholding and payment on account
obligations of the Company and/or the Employer In this regard, the Optionee
authorizes the Company and/or the Employer to withhold all applicable income
tax, social insurance, payroll tax, payment on account or other tax-related

3



--------------------------------------------------------------------------------



 



withholding (the “Required Tax Payments”) legally payable by the Optionee from
the Optionee’s wages or other cash compensation paid to the Optionee by the
Company and/or the Employer or from proceeds of the sale of the shares. The
Company may refuse to honor the exercise and refuse to deliver the shares and to
transfer title or ownership with respect to the shares if the Optionee fails to
comply with the Optionee’s obligations in connection with the Required Tax
Payments as described in this Section 3.3.
          (b) If permissible by local law, the Optionee may elect to satisfy his
or her obligation to advance the Required Tax Payments by any of the following
means: (1) a cash payment to the Company (including checks or wire transfers as
permitted by the Committee), or (2) authorizing the Company to withhold whole
shares of Stock which would otherwise be delivered to the Optionee upon exercise
of the Option having an aggregate Fair Market Value, determined as of the Tax
Date, equal to the Required Tax Payments, (3) a cash payment by a broker-dealer
acceptable to the Company to whom the Optionee has submitted an irrevocable
notice of exercise or (4) any combination of (1) and (2). The Company shall have
sole discretion to disapprove of an election pursuant to any of clauses (2) -
(4). Shares of Stock to be withheld may not have a Fair Market Value in excess
of the minimum amount of the Required Tax Payments. Any fraction of a share of
Stock which would be required to satisfy any such obligation shall be
disregarded and the remaining amount due shall be paid in cash by the Optionee.
No certificate representing a share of Stock shall be delivered and no title or
ownership with respect to shares of Stock shall be transferred to the Optionee
until the Required Tax Payments have been satisfied in full.
          3.4. Tax Reporting and Payment Liability. The Company and/or the
Employer will assess their Required Tax Payments’ withholding and reporting
requirements, in connection with the Option, including the grant, vesting or
exercise of the Option or sale of shares acquired pursuant to such exercise.
These requirements may change from time to time as laws or interpretations
change. Regardless of any action the Company and/or the Employer take with
respect to Required Tax Payments, the Optionee hereby acknowledges and agrees
that the ultimate liability for any and all Required Tax Payments is and remains
his or her responsibility and liability and that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Required Tax Payments in connection with any aspect of the Option grant,
including the grant, vesting or exercise of the Option and the subsequent sale
of shares acquired pursuant to such exercise and the receipt of any dividends;
and (ii) do not commit to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Optionee’s liability regarding Required Tax
Payments.
          3.5. Adjustment. In the event of any stock split, reverse stock split,
stock dividend, recapitalization, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off or other similar change
in capitalization or event, or any distribution to holders of Stock other than a
regular cash dividend, the number and class of securities subject to the Option
and the purchase price per security shall be appropriately adjusted by the
Committee without an increase in the aggregate purchase price. If any adjustment
would result in a fractional security being subject to the Option, the Company
shall pay the Optionee, in connection with the first exercise of the Option
occurring after such adjustment, an amount in cash determined by multiplying
(i) the fraction of such security (rounded to the nearest

4



--------------------------------------------------------------------------------



 



hundredth) by (ii) the excess, if any, of (A) the Fair Market Value on the
exercise date over (B) the exercise price of the Option. The decision of the
Committee regarding any such adjustment shall be final, binding and conclusive.
          3.6. Compliance with Applicable Law. The Option is subject to the
condition that if the listing, registration or qualification of the shares
subject to the Option upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the purchase
or delivery of shares hereunder, the Option may not be exercised, in whole or in
part, and such shares may not be delivered, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.
          3.7. Delivery of Certificates. Upon the exercise of the Option, in
whole or in part, the Company shall deliver or cause to be delivered, subject to
the conditions of this Article 3, one or more certificates representing the
number of shares purchased against full payment therefor. The Company shall pay
all original issue or transfer taxes and all fees and expenses incident to such
delivery, except as otherwise provided in Section 3.3. Alternatively, in the
Company’s sole discretion, the Company may transfer title or ownership of shares
acquired upon exercise of the Option under the Company’s procedures through its
transfer agent.
          3.8. Option Confers No Rights as Stockholder. The Optionee shall not
be entitled to any privileges of ownership with respect to shares of Stock
subject to the Option until purchased and title or ownership of shares has been
transferred to the Optionee under the Company’s procedures through its transfer
agent. The Optionee shall not be considered a stockholder of the Company with
respect to any such shares not so purchased.
          3.9. Acknowledgement and Waiver. By executing the Award Notice and
accepting the grant of the Option evidenced by the Award Notice and this
Agreement, the Optionee acknowledges and agrees that:
          (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, suspended or terminated by the
Company at any time, as provided in the Plan and this Agreement;
          (b) the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of Options, or
benefits in lieu of Options, even if Options have been granted repeatedly in the
past;
          (c) all decisions with respect to future Option grants, if any, will
be at the sole discretion of the Company;
          (d) the Optionee’s participation in the Plan shall not create a right
to further employment with the Employer and shall not interfere with the ability
of the Employer to terminate the Optionee’s employment relationship at any time
with or without cause;

5



--------------------------------------------------------------------------------



 



          (e) the Optionee is voluntarily participating in the Plan;
          (f) the Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Employer, and
which is outside the scope of the Optionee’s employment contract, if any;
          (g) the Options are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;
          (h) in the event that the Optionee is not an employee of the Company,
the Option grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the Option grant will not be
interpreted to form an employment contract with the Employer or any subsidiary
or Affiliate of the Company;
          (i) the future value of the underlying shares is unknown and cannot be
predicted with certainty;
          (j) if the underlying shares do not increase in value, the Options
will have no value;
          (k) if the Optionee exercises his or her Option and obtains shares,
the value of those shares acquired upon exercise may increase or decrease in
value, even below the exercise price;
          (l) no claim or entitlement to compensation or damages arises from
termination of the Options or diminution in value of the Options or shares
purchased through exercise of the Options and the Optionee irrevocably releases
the Company and the Employer from any such claim that may arise; and
          (m) notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of the Optionee’s employment,
the Optionee’s right to receive Options and vest in Options under the Plan, if
any, will terminate effective as of the date that the Optionee is no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment, the Optionee’s right to exercise the
Options after termination of employment, if any, will be measured by the date of
termination of the Optionee’s active employment and will not be extended by any
notice period mandated under local law.
          (n) if the Optionee:
          (i) breaches any covenant concerning confidentiality or intellectual
property or concerning noncompetition or nonsolicitation of clients, prospective
clients or personnel of the Company to which the Optionee is or may become a
party in the future;

6



--------------------------------------------------------------------------------



 



          (ii) fails (A) to complete on a timely basis all current and future
training relating to the Company’s policies and procedures, including financial
reporting and timekeeping training, (B) to follow consistently all Company
policies and procedures, and, if applicable, to confirm that the employees the
Optionee supervises are following such Company policies and procedures or (C) to
meet such cash collection goals, if any, as are established for the Optionee by
the Company from time to time; or
          (iii) engages in conduct resulting in Summary Termination (as defined
in the Optionee’s Managing Director Agreement);
then, in addition to and without in any way limiting any remedies under any of
the covenants described above in this Section 3(n) or otherwise:
          (A) any unexercised Options shall be forfeited automatically on the
date the Optionee commits such breach as is specified in clause (i), fails to
act as specified in clause (ii) or is discharged as a result of Summary
Termination; and
          (B) in the event of a breach described in Section 3(n)(i), the
Optionee or his Legal Representative shall deliver to the Company, within five
business days of receipt by the Optionee or Legal Representative of a written
demand therefor, an amount in cash equal to the amount determined by multiplying
the number of shares of Stock issued upon exercise of an Option prior to the
date the Optionee breaches such covenant (without reduction for any shares of
Stock delivered by the Optionee or withheld by the Company pursuant to
Section 3.3(b)) by the fair market value of a share of Stock on the date the
shares of Stock were issued to the Optionee, less the exercise price paid upon
such exercise; and
          (C) in the event of a breach described in Section 3(n)(ii) or if the
Optionee is terminated for Cause other than for a breach referenced in
Section 3(n)(i), the Optionee or his Legal Representative shall pay the Company,
within five business days of receipt by the Optionee or Legal Representative of
a written demand therefor, an amount in cash equal to 50% of the amount
determined by multiplying the number of shares of Stock issued upon exercise of
an Option prior to the date of the breach described in Section 3(n)(ii) or the
date the Optionee is terminated for Cause other than for a breach referenced in
Section 3(n)(i) (without reduction for any shares of Stock delivered by the
Optionee or withheld by the Company pursuant to Section 3.3(b)) by the fair
market value of a share of Stock on the date the shares of Stock were issued to
the Optionee, less the exercise price paid upon such exercise.
          3.10. Data Privacy Consent. As a condition to the grant of the Option,
the Optionee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of personal data as described in this
Agreement by and among, as applicable, the Employer and/or the Company and its
Affiliates for the exclusive purpose of implementing,

7



--------------------------------------------------------------------------------



 



administering and managing the Optionee’s participation in the Plan. The
Optionee understands that the Employer and/or the Company may hold certain
personal information about the Optionee, including the Optionee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company or an Affiliate, details of all Options or any
other entitlement to shares of Stock awarded, canceled, exercised, vested,
unvested or outstanding in the Optionee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Optionee further
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Optionee’s country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Optionee’s
country. The Optionee understands that he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Optionee’s Human Resources representative. The Optionee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Optionee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Optionee
may elect to deposit any shares of Stock acquired upon exercise of the Option.
The Optionee understands that Data will be held only as long as is necessary to
implement, administer and manage the Optionee’s participation in the Plan. The
Optionee understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local Human Resources
representative. The Optionee understands, however, that refusing or withdrawing
consent may affect the Optionee’s ability to participate in the Plan. For more
information on the consequences of refusal to consent or withdrawal of consent,
the Optionee understands he or she may contact his or her Human Resources
representative.
          3.11. Decisions of Board or Committee. The Board or the Committee
shall have the right to resolve all questions which may arise in connection with
the Option or its exercise. Any interpretation, determination or other action
made or taken by the Board or the Committee regarding the Plan or this Agreement
shall be final, binding and conclusive.
          3.12. Company to Reserve Shares. The Company shall at all times prior
to the expiration or termination of the Option reserve and keep available,
either in its treasury or out of its authorized but unissued shares of Stock,
the full number of shares of Stock subject to the Option from time to time.
          3.13. Agreement Subject to Plan. This Agreement is subject to the
provisions of the Plan, including Section 6.8 relating to a Change in Control,
and shall be interpreted in accordance therewith. The Optionee hereby
acknowledges receipt of a copy of the Plan.
          4. Miscellaneous Provisions.

8



--------------------------------------------------------------------------------



 



          4.1. Designation as Non-Statutory Stock Option. The Option is hereby
designated as a Non-Statutory Stock Option. This Agreement shall be interpreted
and treated consistently with such designation.
          4.2. Meaning of Certain Terms. (a) As used herein, employment by the
Company shall include employment by a subsidiary of the Company.
          (b) As used herein, the following terms shall have the meanings set
forth below:
          “Employer” shall mean the Optionee’s employer and its subsidiaries as
may exist from time to time.
          “Legal Representative” shall include an executor, administrator, legal
representative, guardian or similar person, including, where the Option has been
transferred to a family trust, the trustee or other person authorized to act for
such vehicle.
          “Retirement” shall mean the termination of the Optionee’s active
employment on or after the date as of which the Optionee attains the “normal
retirement age” under any retirement plan covering the Optionee that is
sponsored by the Employer, whether compulsory or supplemental or, if no such
retirement plan applies, the statutory mandated retirement plan. If no such
retirement plan applies, then Retirement means the date as of which the
Optionee’s age and service with the Employer and its affiliates equals or exceed
70 years (using whole years and full calendar months).
          “Securities Act” shall mean the United States Securities Act of 1933,
as amended, and the rules and regulations thereunder.
          4.3. Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Optionee, acquire any rights hereunder in
accordance with this Agreement or the Plan.
          4.4. Notices. All notices, requests or other communications provided
for in this Agreement shall be made, if to the Company, to BearingPoint, Inc.,
c/o Morgan Stanley Dean Witter, Stock Plan Administration, Harborside Financial
Center, Plaza Three, 1st Floor, Jersey City, NJ 07311 and if to the Optionee, to
the last known mailing address of the Optionee contained in the records of the
Company. All notices, requests or other communications provided for in this
Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile with confirmation of receipt, (c) by mailing in the United States
mails or (d) by express courier service. The notice, request or other
communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile transmission or upon receipt by the party
entitled thereto if by United States mail or express courier service; provided,
however, that if a notice, request or other communication sent to the Company is
not received during regular business hours, it shall be deemed to be received on
the next succeeding business day of the Company.

9



--------------------------------------------------------------------------------



 



          4.5. Governing Law. This Agreement, the Option and all determinations
made and actions taken pursuant hereto and thereto, to the extent not governed
by United States federal law, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
          4.6. Counterparts. The Award Notice may be executed in two
counterparts, each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.
          4.7. Language. If the Optionee has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the translated version is different than the English version, the English
version will control.
          4.8. Severability. The provisions of this Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

10